Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions and Claim Status
2.	Claims 1-6, 9, 27, and 29-30 are pending and examined herein.

Response to Arguments
3.	The claim amendments have introduced new issues under 35 U.S.C. 112(b) with respect to claims 1, 2, 3, 5, 6, 9 and 30. 
4.	Regarding the claim rejections under 35 U.S.C. 103, Applicant's arguments filed 02/10/22 have been fully considered but they are not persuasive.
5.	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant’s arguments fail to consider the proposed combination of Smith and Bendahan with Harding, in particular the relative arrangement of the X-ray source, collimator, and object under investigation as disclosed in the references. A skilled artisan would recognize that to modify the collimator of Bendahan with the adjustable collimator leaves of Smith would require horizontally moveable leaves arranged on vertical structures because this orientation would be required to shape the beam in the system of Harding. Note that the systems of Harding (Fig. 1) and Bendahan (Fig. 4) use a horizontally-oriented beam directed from a source that is vertically aligned with the object 

Information Disclosure Statement/Requirement for Information
6.	The examiner thanks Applicant for responding to the requirement for information with a new IDS. The cited information has been considered.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 1-6, 9, 27, and 29-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
9.	Claim 1 recites a controller “programmed to cause at least a portion of said horizontally movable members to move in the first direction or the second direction depending upon a mode of operation” and “adapted to…reposition a portion of the plurality of horizontally moveable members based upon the location of the suspect area.” The structural difference between “programmed to” and 
10.	Claim 2 is indefinite because it fails to define how the “first stage scanning mode” is related to the “mode of operation” introduced in claim 1. 
11.	Claims 3 and 5 are indefinite because the processor and its function is recited in claim 1. Therefore, it is unclear whether the processor of claim 3 is a second processor and whether the functions of claims 3 and 5 are additional functions. 
12.	Claim 4 is indefinite because claim 1 does not introduce a first scan. Moreover, it is unclear how the rotation/tilting of the X-ray source or the repositioning of the collimator members on claim 1 is related to the second scan of claim 4. 
13.	Claim 6, 9, and 27 are indefinite because the limitations regarding repositioning, rotating, and tilting the X ray source are already recited in claim 1. Are claims 6, 9, and 27 intended to further limit the final limitation of claim 1 or introduce new limitations?
14.	Claim 30 is indefinite because it is unclear whether it is introducing a second processor or whether the processor referred to therein is the same processor as introduced in claim 1. 
15.	Any claim not specifically addressed above is rejected under 35 U.S.C. §112 because it depends on a rejected claim.


Claim Rejections - 35 USC § 103
16.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
17.	For applicant's benefit, the portions of the reference(s) relied upon in the below rejections have been cited to aid in the review of the rejections. While every attempt has been made to be thorough and consistent within the rejection, it is noted that prior art must be considered in its entirety, including disclosures that teach away from the claims. See MPEP 2141.02 VI.
18.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

19.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
20.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
21.	Claims 1, 2, 3-6, and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Harding, US Publication 2009/0213989 in view of Bendahan, US Publication 2008/0181357, in further view of Smith et al., WIPO Publication 2009/129816.
22.	Regarding claim 1, Harding discloses an inspection system for inspecting an object using radiation (Fig. 1 and [0033]) comprising: an X-ray source (30) configured to generate and transmit X-ray radiation ([0036]); at least one detector array (40) configured to detect a portion of the transmitted X-ray radiation passing through said object ([0042]); and a processor (60, [0046-7]) is adapted to determine a location of a suspect area containing a presence of high- density or high atomic number materials (step 403 in Fig. 4 and [0067]; see also [0012], [0039], and [0073]). Harding does not disclose a collimator positioned in front of said X-ray source. Bendahan teaches a similar inspection system (Fig. 3 and [0043]) comprising a collimator (218) positioned in front of said X-ray radiation source wherein said collimator comprises two vertical elongated structures separated by a space wherein the space defines a vertical slit through which said transmitted X-ray radiation is directed (see top-down view of Fig. 4) and a controller (60) programmed to adjust the collimator depending upon a mode of operation and adapted to adjust the collimator based upon the location of the suspect area ([0041], [0043], [0046] and Fig. 8, ref. 308). One of ordinary skill in the art at the time of the invention would have found it obvious to combine the adjustable collimator and control system of Bendahan with the inspection system of Harding for the predictable purpose of facilitating “a highly specific inspection to confirm or clear the presence of items of interest” ([0048]). Bendahan is silent as to the particular mechanism of its collimator’s adjustment. Smith teaches a type of adjustable collimator having a plurality of horizontally 
23.	Regarding claim 2, the combination of the collimator of Bendahan as modified by Smith with the inspection system of Harding makes obvious the system of claim 1. Harding as combined with the collimator of Bendahan as modified by Smith further teaches the controller configured to operate in a first stage scanning mode (Bendahan Fig. 8, step 301) and wherein when the controller is in the first stage scanning mode, the controller is configured to cause each of said plurality of horizontal members to be positioned in the second configuration ([0046]). One of ordinary skill in the art at the time of the invention would have found it obvious to combine the adjustable collimator and control system of Bendahan with the inspection system of Harding for the reasons stated above.

24.	Regarding claims 3-6, the combination of the collimator of Bendahan as modified by Smith with the inspection system of Harding makes obvious the system of claim 1. Harding further discloses a processor (60, [0046-7]), wherein said processor is adapted to analyze said detected radiation to 
25.	Regarding claims 29 and 30, the combination of the collimator of Bendahan as modified by Smith with the inspection system of Harding makes obvious the system of claim 1. Harding further discloses a system wherein the at least one detector array is a spectroscopic detector array ([0054]) and wherein the processor is configured to determine a presence of a high-Z material based on a spectral analysis of detected radiation ([0046-7]). 

Conclusion
26.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M DAVIS whose telephone number is (571)272-6882. The examiner can normally be reached Monday - Thursday, 7:00 - 5:00 pm ET.
27.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
28.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
29.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON M DAVIS/Primary Examiner, Art Unit 3619